                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


WILLIAM EDWARD DENNIS,

               Petitioner,
                                                     CASE NO. 18-CV-12197
v.                                                   HONORABLE SEAN F. COX

SHERRY L. BURT,

            Respondent.
_________________________________/

         ORDER DENYING PETITIONER’S APPLICATIONS TO HOLD HIS
         PETITION IN ABEYANCE [Dkt. #7 and #9] AND HIS MOST RECENT
         APPLICATIONS TO PROCEED WITHOUT PREPAYMENT OF FEES
                         AND COSTS [Dkt. #8 and #10]

       Petitioner William Edward Dennis, a state prisoner at the Muskegon Correctional Facility

in Muskegon, Michigan, filed a pro se petition for the writ of habeas corpus. The pleading

challenges Petitioner’s Wayne County, Michigan convictions for two counts of first-degree

criminal sexual conduct and one count of third-degree criminal sexual conduct. Petitioner alleges

that he was sentenced on March 20, 2014, to concurrent terms of seventeen and a half to thirty

years for the first-degree convictions and seven to fifteen years for the third-degree conviction.

The Michigan Court of Appeals affirmed Petitioner’s convictions in an unpublished, per curiam

opinion, see People v. Dennis, No. 321191 (Mich. Ct. App. Aug. 20, 2015), and on March 8, 2016,

the Michigan Supreme Court denied leave to appeal because it was not persuaded to review the

issues. See People v. Dennis, 499 Mich. 871 (2016).

       On July 13, 2018, Petitioner filed his habeas corpus petition (Dkt. #1) and an application

to proceed without prepayment of the fees or costs for his case (Dkt. #2). He alleges one ground

for relief: ineffective assistance of trial counsel. On July 18, 2018, the assigned magistrate judge
granted Petitioner’s application to proceed without prepaying any fees or costs for this action (Dkt.

# 4) and ordered the State to file a response to the petition by January 23, 2019 (Dkt. #5).

        On September 4, 2018, Petitioner filed an application to hold his habeas petition in

abeyance (Dkt. #7) and an application to proceed without prepaying any fees for his application to

hold his petition in abeyance (Dkt. #8). On September 20, 2018, Petitioner filed a second

application to hold his habeas petition in abeyance (Dkt. #9) and a second application to proceed

without prepayment of any fees for his application to hold the habeas petition in abeyance (Dkt.

#10).

        In his applications for a stay, Petitioner alleges that he filed a motion for relief from

judgment in the state trial court on March 9, 2017. The motion raised new claims about the trial

judge and Petitioner’s trial and appellate attorneys. Petitioner further alleges that the trial court

denied his motion and that his appeal from the trial court’s decision has been pending in the

Michigan Supreme Court since June of this year. He seeks a stay of his federal case until the state

courts conclude their review of his post-conviction motion.

        A search of state-court records reveals that the Michigan Supreme Court denied leave to

appeal on December 4, 2018, and closed its file on December 6, 2018.                               See

https://courts.michigan.gov/opinions_orders/case_search/pages/default.aspx.           Therefore,    it

appears to the Court that Petitioner has exhausted state remedies for all his claims and that a stay

is no longer necessary. Accordingly, the Court denies Petitioner’s applications to hold his habeas

petition in abeyance (Dkt. #7 and #9). The Court denies as moot Petitioner’s duplicate applications

to proceed without prepaying any fees (Dkt. #8 and #10), because Petitioner was granted in forma

pauperis status when he filed his habeas petition (Dkt. #4), and there is no fee for filing subsequent

documents.



                                                  2 
 
       IT IS SO ORDERED.

Dated: December 17, 2018                           s/ Sean F. Cox
                                                   Sean F. Cox
                                                   United States District Judge


I hereby certify that on December 17, 2018, the document above was served on counsel of record
via electronic means and upon William Dennis via First Class Mail at the address below:

William E. Dennis
927594
MUSKEGON CORRECTIONAL FACILITY
2400 S. SHERIDAN
MUSKEGON, MI 49442
                                                   s/Jennifer McCoy
                                                   Case Manager




                                              3 
 
